EXHIBIT CERTIFICATE OF AMENDMENT OF BY-LAWS OF MUTUAL FEDERAL BANCORP, INC. MUTUAL FEDERAL BANCORP, INC., a corporation organized and existing under and by virtue of the federal laws of the United States (the “Corporation”), DOES HEREBY CERTIFY: FIRST:The Board of Directors of the Corporation, at its meeting duly held onJuly 15, 2008, adopted resolutions approving the following amendment to the By-Laws of the Corporation declaring said amendment to be advisable and in the best interest of the Corporation and its shareholders.The resolution setting forth the proposed amendment is as follows: RESOLVED, the Board of Directors hereby approves and confirms that the first sentence of Section III paragraph 2 of the By-laws is hereby deleted in its entirety and replaced with the following sentence: “The board of directors shall consist ofeight(8) members, and shall be divided into three classes as nearly equal in number as possible.” SECOND:That such amendment has been duly adopted in accordance with provisions of Section XII of the By-laws. IN WITNESS WHEREOF,the Corporation has caused this Certificate to be signed and attested on its behalf as ofJuly 15, 2008. MUTUAL FEDERAL BANCORP, INC. By: /s/Stephen M. Oksas Name:Stephen M. Oksas Title:President and Chief Executive Officer ATTEST: By: /s/John L. Garlanger Name:John L. Garlanger Title:Executive Vice President and Chief Financial Officer 2
